Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-16 and 21-24 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-16 and 21-24 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed integrated circuit package comprising a first die of the at least one first die facing the second die has a bonding via embedded in a first dielectric layer facing the second die, the second die has a bonding pad embedded in a second dielectric layer facing the first die, the bonding pad of the second die is bonded to the bonding via of the first die, and the second dielectric layer of the second die is bonded to the first dielectric layer of the first die, and wherein the first dielectric layer further covers a sidewalls of the at least one first die, in combination with the remaining claimed limitations of claim 1; the claimed integrated packaged comprising at least one first die bonded to the integrated circuit structure at a first side of the at least one first die, wherein a first die of the at least one first die facing the integrated circuit structure has a first bonding pad embedded in a first dielectric layer facing the integrated circuit structure, the integrated circuit structure has .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897